DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s contention (see pages 12-13 filed 29 April 2021) with respect to the rejection of the claims under 35 U.S.C. 101 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of the claims under 35 U.S.C. 10has been withdrawn.  

Claims Allowable - Reasons for Allowance
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

3.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed.  None of the prior art cited could anticipate, or be combined to render obvious wherein sending the fourth message to the remote device causes the remote device to download the content via the link and send the fourth message to the neighbor device, which causes the neighbor device to download the content via the link, wherein, by downloading the content, the remote device and the neighbor device process the content to affect driving behavior of the second vehicle and the third vehicle, respectively; receiving, by the device and based on sending the fourth message, a fifth message from the remote device via the direct communications interface, wherein the fifth message includes third information that indicates whether the remote device and the neighbor device downloaded the content via the link; generating, by the device and based on receiving the fifth message, a sixth message, wherein the sixth message includes the first information, the second information, and the third information; and sending, by the device, the sixth message to the base station.
Independent claims 8 and 15 maintain similar embodiments, and are also allowed.
Subsequently, claims 2-7, 9-14, and 16-20 are also now allowable due to dependence on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        04 May 2021